--------------------------------------------------------------------------------

PARADIGM ENTERPRISES INC.
2005 STOCK OPTION PLAN

STOCK OPTION AGREEMENT

               THIS AGREEMENT is entered into as of the 21st day of January,
2005 (“Date of Grant”) PARADIGM ENTERPRISES INC., a Nevada corporation (the
“Company”), and Robert L. Pek (the “Optionee”).

                              WHEREAS, the Board of Directors of the Company
(the “Board”) has approved the 2005 Stock Option Plan (the “Plan”), pursuant to
which the Board is authorized to grant to employees and other selected persons
stock options to purchase common stock, no par value, of the Company (the
“Common Stock”);

                              WHEREAS, the Plan provides for the granting of
stock options that either (i) are intended to qualify as “Incentive Stock
Options” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), or (ii) do not qualify under Section 422 of the Code
(“Non-Qualified Stock Options”);

                              WHEREAS, the Plan Administrator (the “Plan
Administrator”) appointed by the Board has authorized the grant to the Optionee
of options to purchase a total of 250,000 shares of Common Stock (the
“Options”), which options are intended to be (select one):

                              250,000 Incentive Stock Options

                              ______ Non-Qualified Stock Options

                              NOW, THEREFORE, the Company agrees to offer to the
Optionee the option to purchase, upon the terms and conditions set forth herein,
250,000 shares of Common Stock. Capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Plan.

                              1.                Exercise Price. The exercise
price of the Options shall be $0.50 per share.

                              2.                Limitation on the Number of
Shares. If the Options granted hereby are Incentive Stock Options, the number of
shares which may be acquired upon exercise thereof is subject to the limitations
set forth in Section 5(a) of the Plan.

                              3.                Vesting Schedule. The Options
are exercisable in full over the course of two months from date of grant, with
fifty per centum (50%) of the total number of Options granted to an Optionee
vesting each month on a monthly basis . The vesting of one or more outstanding
Options may be accelerated by the Plan Administrator at such times and in such
amounts as it shall determine in its sole discretion. The vesting of Options
also shall be accelerated under the circumstances described in Sections 5(m) and
5(n) of the Plan.

                              4.                Options not Transferable. This
Option and the rights and privileges conferred by this Agreement may not be
transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will and by applicable laws of
descent and distribution and shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any Option or of any right or privilege conferred by this
Agreement contrary to the provisions hereof, or upon the sale, levy or any
attachment or similar process upon the rights and privileges conferred by this
Agreement, such Option shall thereupon terminate and become null and void.

                              5.                Investment Intent. By accepting
the Option, the Optionee represents and agrees that none of the shares of
Non-Voting Stock purchased upon exercise of the Option will be distributed in
violation of applicable federal and state laws and regulations. In addition, the
Company may require, as a condition of exercising the Options, that the Optionee
execute an undertaking, in such a form as the Company shall reasonably specify,
that the Stock is being purchased only for investment and without any
then-present intention to sell or distribute such shares.

-1-

--------------------------------------------------------------------------------

                              6.                Termination of Employment and
Options. Vested Options shall terminate, to the extent not previously exercised,
upon the occurrence of the first of the following events:

(i)                Expiration: January 20, 2010; except, that the expiration
date of any Incentive Stock Option granted to a greater than 10 percent (>10%)
shareholder of the Company shall not be later than five (5) years from the Date
of Grant.

(ii)               Termination Due to Death or Disability: The expiration of one
(1) year from the date of the death of the Optionee or cessation of an
Optionee's employment or contractual relationship by reason of Disability (as
defined in Section 5(g) of the Plan). If an Optionee’s employment or contractual
relationship is terminated by death, any Option held by the Optionee shall be
exercisable only by the person or persons to whom such Optionee’s rights under
such Option shall pass by the Optionee’s will or by the laws of descent and
distribution of the state or county of the Optionee’s domicile at the time of
death.

(iii)              Termination for Cause. The date of an Optionee’s termination
of employment or contractual relationship with the Company or any Related
Corporation for cause (as defined in Section 5(n) of the Plan.

(iv)               Termination for Any Other Reason: The expiration of thirty
(30) days from the date of an Optionee's termination of employment or
contractual relationship with the Company for any reason whatsoever other than
cause, death or Disability (as defined in Section 5(g) of the Plan).

Notwithstanding the occurrence of one of the above events, the exercise period
of a Non-Qualified Stock Option may be extended by resolution of the Plan
Administrator until a date not later than the expiration date of the Option.
Each unvested Option granted pursuant hereto shall terminate immediately upon
termination of the Optionee's employment or contractual relationship with the
Company for any reason whatsoever, including death or Disability unless vesting
is accelerated in accordance with Section 5(f) of the Plan.

                              7.                Stock. In the case of any stock
split, stock dividend or like change in the nature of shares of Common Stock
covered by this Agreement, the number of shares and exercise price shall be
proportionately adjusted as set forth in Sections 5(m) of the Plan.

                              8.                Exercise of Option. Options
shall be exercisable, in full or in part, at any time after vesting, until
termination. If less than all of the shares included in the vested portion of
any Option are purchased, the remainder may be purchased at any subsequent time
prior to the expiration of the Option term. No portion of any Option for less
than fifty (50) shares (as adjusted pursuant to Sections 5(m) and (n) of the
Plan) may be exercised; provided, that if the vested portion of any Option is
less than fifty (50) shares, it may be exercised with respect to all shares for
which it is vested. Only whole shares may be issued pursuant to an Option, and
to the extent that an Option covers less than one (1) share, it is
unexercisable.

                              Options or portions thereof may be exercised by
giving written notice to the Company (which may be in the form attached hereto
as Exhibit A) which notice shall specify the number of shares to be purchased
and be accompanied by either:

(i)                the aggregate exercise price in cash or by certified or
cashier’s check. In addition, upon approval of the Plan Administrator, an
Optionee may pay for all or any portion of the aggregate exercise price by
delivering to the Company shares of Common Stock previously held by such
Optionee or, with the prior consent of the Plan Administrator, by having shares
withheld from the amount of Common Stock to be received by the Optionee. The
shares of Common Stock received or withheld by the Company as payment for shares
of Common Stock purchased on the exercise of Options shall have a fair market
value at the date of exercise (as determined by the Plan Administrator) equal to
the aggregate exercise price (or portion thereof) to be paid by the Optionee
upon such exercise; or

-2-

--------------------------------------------------------------------------------

(ii)               upon prior consent of the Plan Administrator, delivery of an
irrevocable subscription agreement obligating the Optionee to take and pay for
the shares of Common Stock to be purchased within one year of the date of such
exercise.

                              The Company shall not be obligated to issue,
transfer or deliver a certificate of Common Stock to any Optionee, or to his
personal representative, until the aggregate exercise price has been paid for
all shares for which the Option shall have been exercised and adequate provision
has been made by the Optionee for satisfaction of any tax withholding
obligations associated with such exercise. During the lifetime of the Optionee,
Options are exercisable only by the Optionee

                              It is a condition precedent to the issuance of
shares of Common Stock that the Optionee execute and deliver to the Company a
Stock Transfer Agreement, in a form acceptable to the Company, to the extent
required pursuant to the terms thereof.

                              9.                Holding Period for Incentive
Stock Options. In order to obtain the tax treatment provided for Incentive Stock
Options by Section 422 of the Code, the shares of Common Stock received upon
exercising any Incentive Stock Options received pursuant to this Agreement must
be sold, if at all, after a date which is later of two (2) years from the date
this Agreement is entered into or one (1) year from the date upon which the
Options are exercised. The Optionee agrees to report sales of such shares prior
to the above determined date to the Company within one (1) business day after
such sale is concluded. The Optionee also agrees to pay to the Company, within
five (5) business days after such sale is concluded, the amount necessary for
the Company to satisfy its withholding requirement required by the Code in the
manner specified in Section 5(l)(2) of the Plan. Nothing in this Section 11 is
intended as a representation that the Common Stock may be sold without
registration under federal and state securities laws or an exemption therefrom,
or that such registration or exemption will be available at any specified time.

                              10.               Subject to the 2005 Stock Option
Plan. The terms of the Options are subject to the provisions of the Plan, as the
same may be amended from time to time, and any inconsistencies between this
Agreement and the Plan, as the same may be amended from time to time, shall be
governed by the provisions of the Plan, a copy of which has been delivered to
the Optionee, and which is available for inspection at the principal offices of
the Company.

                              11.               Professional Advice. The
acceptance of the Options and the sale of Common Stock issued pursuant to the
exercise of Options may have consequences under federal and state tax and
securities laws which may vary depending upon the individual circumstances of
the Optionee. Accordingly, the Optionee acknowledges that he or she has been
advised to consult his or her personal legal and tax advisor in connection with
this Agreement and his or her dealings with respect to Options for the Common
Stock. Without limiting other matters to be considered, the Optionee should
consider whether upon the exercise of Options, the Optionee will file an
election with the Internal Revenue Service pursuant to Section 83(b) of the
Code.

                              12.               No Rights as a Shareholder. The
Optionee shall have no rights as a shareholder with respect to any shares
covered by an Option until the Optionee becomes a record holder of such shares,
irrespective of whether the Optionee has given notice of exercise. Subject to
the provisions of Sections 5(m) of the Plan, no rights shall accrue to the
Optionee and no adjustments shall be made on account of dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights declared on, or created in, the Common Stock for which the
record date is prior to the date the Optionee becomes a record holder of the
shares of Common Stock covered by the Option, irrespective of whether the
Optionee has given notice of exercise.

                              13.               No Rights to Employment. Nothing
contained in this agreement shall be construed as giving any person any right to
employment with the Company. The grant of Options hereby shall in no way
constitute any form of agreement or understanding binding on the Company or any
Related Corporation (as defined in the Plan), express or implied, that the
Company or any Related Corporation will employ or contract with an Optionee for
any length of time.

-3-

--------------------------------------------------------------------------------

                              14.               Entire Agreement. This Agreement
is the only agreement between the Optionee and the Company with respect to the
Options, and this Agreement and the Plan supersede all prior and contemporaneous
oral and written statements and representations and contain the entire agreement
between the parties with respect to the Options.

                              15.               Notices. All notices and other
communications required or permitted under this Agreement must be in writing and
will be deemed received and effective upon the earlier of: (i) hand delivery to
the recipient; (ii) one day after posting by traceable air courier; (iii) two
(2) days after posting by certified or registered mail, postage prepaid, return
receipt requested; or (iv) when initially transmitted by facsimile transmission
(if confirmed by notice complying with (i), (ii) or (iii) above):

  (i)  if to the Company:            Paradigm Enterprises Inc.      35 – 12880
Railway Avenue,     Richmond, British Columbia V7E 6G4      Attn:  Robert L.
Pek, President          (ii)  if to the Optionee:            Robert L Pek,     
75 Harvest Lake Cr. N.E.      Calgary, Alberta      T3K 3Y8      Tel.: (403)
816-0442      Fax:  ____________________________

or to such other person or address as either of the parties will furnish in
writing to the other party from time to time.

                              16.               Law and Jurisdiction. This
Agreement is governed by the internal laws of the State of Nevada, U.S.A.,
without giving effect to any laws or principles that would apply the laws of any
other jurisdiction. Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement may be brought against
either of the parties in the courts of State of Nevada, and each of the parties
irrevocably consents to the non-exclusive jurisdiction of such courts (and of
the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on either party anywhere in
the world.

                              17.               Headings And Gender. The
headings of the Sections of this Agreement have been included for convenience of
reference purposes only and will in no way be interpreted to restrict or modify
the terms of this Agreement. The use of pronouns of any gender in this Agreement
will include pronouns of all other genders, as applicable.

                              18.               Counterparts; Delivery by
Facsimile. This Agreement may be signed in counterparts, either one of which
will be deemed to be an original and both of which, when taken together, will
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telephone facsimile transmission will be
effective as delivery of a manually executed counterpart of this Agreement.

                              19.               Severability. Any term,
condition or other provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without affecting the
validity or enforceability of such term, condition or provision in any other
jurisdiction and without invalidating the remaining terms, conditions and other
provisions of this Agreement

                              20.               Attorneys’ Fees. In the event of
litigation arising out of or in connection with this Agreement, the prevailing
party will be entitled to recover from the other party all of its attorneys’
fees and other expenses incurred in connection with such litigation.

-4-

--------------------------------------------------------------------------------

                              21.                Parties in Interest. This
Agreement may not be assigned or delegated by either party without the consent
of the other, except that this Agreement (without the necessity of such consent)
will be binding on and inure to the benefit of any successors, and assigns of
the Company or any Related Corporation, whether by merger, consolidation, sale
of assets or otherwise, and reference herein to the Company will be deemed to
include any such successor or successors.

PARADIGM ENTERPRISES INC., a      Nevada corporation                      By:
      ”Brian C. Doutaz”         ”Robert L. Pek”       Optionee  Its:
      President    

                              THERE MAY NOT BE PRESENTLY AVAILABLE EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF APPLICABLE FEDERAL AND STATE SECURITIES
LAWS FOR THE ISSUANCE OF SHARES OF STOCK UPON EXERCISE OF THESE OPTIONS.
ACCORDINGLY, THESE OPTIONS CANNOT BE EXERCISED UNLESS THESE OPTIONS AND THE
SHARES OF STOCK TO BE ISSUED UPON EXERCISE OF THESE OPTIONS ARE REGISTERED OR AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.

                              THE SHARES OF STOCK ISSUED PURSUANT TO THE
EXERCISE OF OPTIONS WILL BE "RESTRICTED SECURITIES" AS DEFINED IN RULE 144 UNDER
THE SECURITIES ACT OF 1933 AND WILL BEAR A LEGEND RESTRICTING RESALE UNLESS THEY
ARE REGISTERED UNDER STATE AND FEDERAL SECURITIES LAWS OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE. THE COMPANY IS NOT OBLIGATED TO REGISTER THE SHARES
OF STOCK OR TO MAKE AVAILABLE ANY EXEMPTION FROM REGISTRATION.

-5-

--------------------------------------------------------------------------------

EXHIBIT A

Notice of Election to Exercise

                              This Notice of Election to Exercise shall
constitute proper notice pursuant to Section 5(h) of the Paradigm Enterprises
Inc. 2005 Stock Option Plan (the “Plan”) and Section 8 of that certain Stock
Option Agreement (the “Agreement”) dated as of the 21st day of January, 2005
between Paradigm Enterprises Inc. (the “Company”) and the undersigned.

                              The undersigned hereby elects to exercise
Optionee’s option to purchase __________ shares of the common stock of the
Company at a price of $0.50 per share, for aggregate consideration of $ ______ ,
on the terms and conditions set forth in the Agreement and the Plan. Such
aggregate consideration, in the form specified in Section 8 of the Agreement,
accompanies this notice.

                              The undersigned has executed this Notice this ____
day of _____________ , 200__.

 

  Signature           Name (typed or printed)  

 

-6-

--------------------------------------------------------------------------------